Citation Nr: 1028767	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar strain has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for osteoarthritis of the cervical spine has 
been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include psychosis and schizophrenia, has been received.

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for osteoarthritis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO declined to 
reopen the claims for service connection for lumbar strain, 
osteoarthritis of the cervical spine, and psychosis.  In November 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2006, and later 
that month, the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

In March 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In October 2009, the Veteran submitted additional medical 
evidence directly to the Board, without a waiver of initial RO 
consideration of the evidence.  In July 2010, the Veteran's 
representative provided a waiver for the newly submitted 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2009).  

The Board's decision addressing the request to reopen the claims 
for lumbar strain and osteoarthritis of the cervical spine are 
set forth below.  The petition to reopen a claim for an acquired 
psychiatric disorder, to include psychosis and schizophrenia, and 
claims for service connection for lumbar strain and 
osteoarthritis of the cervical spine, on the merits, are 
addressed in the remand following the order; those matters are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in 
correspondence received by the Board in January 2010, the Veteran 
raised the issue of service connection for residuals of a thumb 
injury.  It does not appear that the January 2010 claim for 
service connection for residuals of a thumb injury has yet been 
addressed by the RO.  As such, this matter is not properly before 
the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  In an August 2001 rating decision, the RO denied the 
Veteran's request to reopen claims for service connection for 
lumbar strain and osteoarthritis of the cervical spine; although 
notified of the denial in a September 2001 letter, the Veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the August 
2001 denial is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service connection 
for lumbar strain and for osteoarthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision in which the RO declined to 
reopen claims for service connection for lumbar strain and 
osteoarthritis of the cervical spine is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since August 2001 is new and material, 
the criteria for reopening the claim for service connection for 
lumbar strain are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  As evidence receives since August 2001 is new and material, 
the criteria for reopening the claim for service connection for 
osteoarthritis of the cervical spine are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to 
reopen claims for service connection on appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  




II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO last denied the Veteran's claims for 
service connection for lumbar strain and osteoarthritis of the 
cervical spine in August 2001.  The evidence of record at the 
time consisted of the Veteran's service treatment records (STRs), 
treatment records from the VA Medical Center (VAMC) in Battle 
Creek, Michigan, and several statements from the Veteran, his 
family, and his representative.

The basis for the RO's August 2001 denial of the petition to 
reopen the claims for service connection for lumbar strain and 
osteoarthritis of the cervical spine was that the record failed 
to show that the Veteran's disabilities were related to a motor 
vehicle accident during active service.  Although notified of the 
denial in a letter the next month, the Veteran did not initiate 
an appeal of the August 2001 RO decision.  See 38 C.F.R. § 
20.200.  The RO's August 2001 denial of the claims is therefore 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims 
for service connection for lumbar strain and osteoarthritis of 
the cervical spine in September 2005.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decisionmakers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
August 2001 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since August 2001 
includes a January 2006 nexus opinion.  In the January 2006 
letter, the Veteran's treating chiropractor diagnosed the Veteran 
with disc degeneration of the cervical spine with probable 
stenosis at C5 and hip rotation of the lumbar spine, sacrum low 
left VSC L4, both consistent with "an old injury."

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for lumbar 
strain and osteoarthritis of the cervical spine.  At the time of 
the August 2001 rating decision, there was evidence that the 
Veteran had been diagnosed as having lumbar and cervical 
disabilities; however, there was no evidence of any nexus between 
those disabilities and service.  The additionally received record 
reflects that the Veteran's lumbar and cervical spine 
disabilities are consistent with an old injury, which may be an 
injury he received during his motor vehicle accident in service.

The Board finds that the evidence is "new" in that it was not 
before agency decision makers at the time of the August 2001 
final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it raises the 
possibility of a nexus between the Veteran's lumbar and cervical 
spine disabilities and service.  Hence, this evidence relates to 
an unestablished fact necessary to substantiate the claims for 
service connection for lumbar strain and cervical osteoarthritis, 
and raises a reasonable possibility of substantiating the claims.

Under these circumstances, the Board concludes that the criteria 
for reopening the claims for service connection for lumbar strain 
and osteoarthritis of the cervical spine are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

As new and material evidence has been received, the request to 
reopen the claim for service connection for lumbar strain is 
granted.

As new and material evidence has been received, the request to 
reopen the claim for service connection for osteoarthritis of the 
cervical spine is granted.


REMAND

The Board's review of the claims file reveals that RO action on 
the claims for service connection for lumbar strain and for 
osteoarthritis of the cervical spine, on the merits, as well as 
on the remaining request to reopen, is warranted 

Pertinent to the spine, the Board notes that the Veteran suffered 
an in-service motor vehicle accident.  As noted above, the 
Veteran submitted a letter dated in January 2006 where his 
chiropractor opined that the Veteran's disabilities were 
consistent with an "old injury."  The examiner noted that the 
Veteran told him that he had been under treatment since his 
accident in service.  No further explanation was provided, and a 
specific nexus was unclear.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a 
medical examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent evidence of 
a disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Under the circumstances of this case, the Board finds that 
medical examination and opinion by an appropriate physician-
based on consideration of the Veteran's documented medical 
history and assertions, and supported by fully stated rationale-
is needed to resolve the claims for service connection for lumbar 
strain and osteoarthritis of the cervical spine.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claims for service connection (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA medical records.  The claims file currently includes 
outpatient treatment records from the VAMC in Battle Creek, 
Michigan, dated through May 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA treatment and/or evaluation of the Veteran since May 2005.  
The RO should follow the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities. 

The Board also points out that further notification action on the 
request to reopen a claim for service connection for an acquired 
psychiatric disorder, to include psychosis and schizophrenia, is 
needed to comply with notice provisions of the VCAA.  See  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
With respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While  January 2005 and October 2006 letters provided 
notice of the appropriate legal definition of new and material 
evidence, a generic notice of this type is not sufficient.  The 
RO failed to provide a reason why the Veteran's prior claim was 
denied.  The Veteran has not been provided with a specifically 
tailored notice letter explaining what was needed to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include psychosis and schizophrenia.  The Board 
notes that action by the RO is required to satisfy the provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, to ensure that all due process requirements are met, 
the RO should, through VCAA-complaint notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the request to reopen the claim for service 
connection for an acquired psychiatric disability, and the other 
claims remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  Specific to the request to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
psychosis and schizophrenia, the RO should ensure that its letter 
addresses the basis(es) for the prior, final denial of the 
claims, and should provide information as to what evidence is 
needed to establish the claims, on the merits.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Battle 
Creek VAMC all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since May 2005.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should, through a VCAA-compliant 
letter sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
remaining on appeal.

Specific to the request to reopen the claim 
for service connection for an acquired 
psychiatric disorder, to include psychosis 
and schizophrenia, the RO must explain what 
type of evidence is needed to reopen the 
claim (in light of the basis(es) for the 
prior denial(s) of the claim) as well as what 
is needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) required 
to establish service connection that was/were 
found insufficient in the previous denial(s) 
of the claim, as required by Kent (cited to 
above).  The RO should also provide specific 
notice as to what would constitute new and 
material evidence to reopen his claim.

The RO's letter  should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current lumbar and cervical disability/ies.  
Then, with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service-to particularly include injury 
associated with an in-service motor vehicle 
accident, as alleged.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's assertions as to in-
service injury and continuity of symptoms 
since that time.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal.  
If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claims for service 
connection for lumbar sprain and for 
osteoarthritis of the cervical spine, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the RO 
should adjudicate each claim remaining on 
appeal in light of all pertinent evidence and 
legal authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


